
	

114 HR 3985 IH: Jumpstart Our Businesses by Supporting Students Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3985
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Richmond (for himself and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to allow the Secretary of Education to award job training
			 Federal Pell Grants.
	
	
 1.Short titleThis Act may be cited as the Jumpstart Our Businesses by Supporting Students Act of 2015 or the JOBS Act of 2015. 2.Job training federal pell grantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
			
				(k)Job training federal pell grant program
 (1)In generalFor award years beginning on or after award year 2016–2017, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in job training programs. Each job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who—
 (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; (ii)attends an institution of higher education as defined in section 102;
 (iii)is enrolled, or accepted for enrollment, in a job training program at such institution of higher education; and
 (iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type of program of study, as provided in clause (iii)).
 (B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b)(2)(A), except that—
 (i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b) applicable to that award year;
 (ii)no increase shall be calculated under subsection (b)(7)(B) for a student receiving a job training Federal Pell Grant under this subsection; and
 (iii)subsection (b)(4) shall not apply. (2)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection shall be included in calculating the student’s period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a job training program at an eligible institution on less than a full-time basis.
 (3)DefinitionsIn this subsection, the following definitions apply: (A)Eligible career pathways programThe term eligible career pathway program means a program that is part of a career pathway, as defined under section 3(7) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(7)), that is a combination of rigorous and high-quality education, training, and other services that—
 (i)aligns with the skill needs of industries in the State or regional economy involved; (ii)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664; 29 U.S.C. 50 et seq.);
 (iii)includes counseling to support an individual in achieving the individual’s education and career goals;
 (iv)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster;
 (v)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable;
 (vi)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential; and
 (vii)helps an individual enter or advance within a specific occupation or occupational cluster. (B)Job training programThe term job training program means a career and technical education program at an institution of higher education that—
 (i)provides not less than 150 clock hours of instructional time over a period of not less than 8 weeks;
 (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations in the State or local area, as defined under section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23));
 (iii)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined under section 3(52) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(52)), that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (iv)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—
 (I)meet the hiring requirements of potential employers; and (II)allow the students to apply for any licenses or certifications that may be required to be employed in the field for which the job training is offered;
 (v)may include integrated or basic skills courses; and (vi)may be offered as part of an eligible career pathways program..
		
